COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00056-CV


IN THE INTEREST OF A.L., S.L.,
AND C.L., THE CHILDREN


                                    ------------

          FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Motion For Dismissal Of Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



                                                   PER CURIAM



PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 9, 2010


      1
       See Tex. R. App. P. 47.4.